Citation Nr: 0809347	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of total left hip replacement, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
December 1959 and from November 1967 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 2007, a hearing was 
held before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for residuals of a total 
left hip replacement, currently evaluated as 30 percent 
disabling.  In an October 2004 rating decision, the RO 
assigned the veteran a 100 percent rating for a period of 
convalescence from July 21, 2004 to September 1, 2005, and 30 
percent thereafter following prosthetic replacement of the 
head of the femur or of the acetabulum.  In a June 2007 
supplemental statement of the case, the RO relied on a May 
2007 VA examination in continuing the 30 percent rating.  
While the VA examiner noted the veteran's complaints of a 
shortening of the left leg, no measurements were taken.  The 
veteran asserted in a November 2007 hearing before the Board 
that his left leg continues to shorten as a result of his 
service-connected condition.  The Board notes that the 
veteran's lower extremities have not been measured since 
August 2005.  Therefore, a new VA examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

The Board notes a recent decision of the Court of Appeals for 
Veterans Claims (Court) established specific requirements for 
VCAA notices sent with regard to increased rating claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  Also during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that VCAA 
notice must include notice regarding the disability rating 
and the effective date.  The Board notes that no such notice 
was provided to the veteran. Thus, on remand, notice 
conforming to Vazquez-Flores and Dingess should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AOJ should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decisions in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), are fully 
met.

2.  Obtain the veteran's medical records 
from the VA Outpatient Clinic in Orlando 
for treatment since November 2007.

3. The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his residuals of a 
total left hip replacement.  All indicated 
tests and studies are to be performed.  
Leg length discrepancy should be measured.  

4. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought, including whether a separate 
evaluation for shortening of the left 
lower extremity is warranted.  Unless the 
benefits sought on appeal are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

